              Case 2:14-cr-00858-SPL Document 425 Filed 11/08/19 Page 1 of 2




 1                                                                           J d   N

 2
          Theron M. Hall, III
 3      The Hall Law Firm, P.C.
            1 0 1 N . 1 st A v e n u e
 4                Suite 950
           Phoenix, AZ 85003
 5        Phone (602) 222–6699
           Fax (602) 443–2221
 6       lawyer@theronhall.com
         Arizona Bar No. 019114
 7
 8   Attorney for Defendant
 9
                        IN THE UNITED STATES DISTRICT COURT
10
                                FOR THE DISTRICT OF ARIZONA
11
12
     United States of America,                      Case No. 14-cr-00858-PHX-SPL
13
                   Plaintiff,
14                                                   MOTION TO CONTINUE
             v.                                      SENTENCING HEARING
15
16   Steven Audette,                                 (2nd Request)
17                 Defendant,
18
19           Counsel for Defendant Steven Audette respectfully requests that the Court
20   continue the November 21, 2019 sentencing date for a period of approximately 60
21   days.
22           New counsel for Mr. Audette was recently appointed in this complex and old
23   case. This matter involved numerous counts at trial and a lengthy appeal. The
24   materials that new counsel has received are voluminous. Furthermore, defense
25   counsel has had difficulty communicating with the defendant while in another



                                              -1-
             Case 2:14-cr-00858-SPL Document 425 Filed 11/08/19 Page 2 of 2




 1   state; however, Mr. Audette was just recently transported to Florence, Arizona.
 2   Defense counsel needs more time to properly prepare for the sentencing hearing.
 3         Therefore, a 60-day continuance of the November 21, 2019 hearing is
 4   requested. There is no objection from Assistant U.S. Attorneys Andrew Stone and
 5   Kevin M. Rapp.
 6         Respectfully submitted this 8th day of November, 2019.
 7
 8
                                              s/ Theron M. Hall, III
 9                                            Theron M. Hall, III
10
11
                                     MAIL CERTIFICATE
12
13   I HEREBY CERTIFY THAT ON THE 8TH DAY OF NOVEMBER, 2019, I
     ELECTRONICALLY TRANSMITTED THE ATTACHED DOCUMENT TO THE CLERK'S
14   OFFICE USING THE CM/ECF SYSTEM. A COPY WAS ALSO E-MAILED TO THE
     HONORABLE STEVEN P. LOGAN.
15
16
                                              s/ Theron M. Hall, III
17                                            Theron M. Hall, III
18
19
20
21
22
23
24
25



                                             -2-
